                        Case 21-10023-JTD          Doc 22     Filed 01/13/21      Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
____________________________________
                                     )
In re:                               )  Chapter 11
                                     )
WARDMAN HOTEL OWNER, L.L.C.,        )   Case No.: 21-10023 (JTD)
                                     )
                  Debtor.           )
____________________________________)
                          MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice of
Ori Katz of Sheppard Mullin, Four Embarcadero Center, 17th Floor, San Francisco, CA 94111-4109, to represent
Marriott Hotel Services, Inc. in the above-captioned case and any related proceedings.

Dated: January 13, 2021                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                                      /s/ Curtis S. Miller
                                                      Curtis S. Miller (No. 4583)
                                                      1201 North Market Street
                                                      P.O. Box 1347
                                                      Wilmington, DE 19899-1348
                                                      Telephone: (302) 658-9200
                                                      Facsimile: (302) 658-3989
                                                      Email: cmiller@mnat.com

                    CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and am admitted,
practicing, and in good standing as a member of the Bar of the State of California. I submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action. I also
certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for District Court Fund
revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.
Dated: January 13, 2021                                /s/ Ori Katz
                                                       Ori Katz
                                                       SHEPPARD MULLIN
                                                       Four Embarcadero Center, 17th Floor
                                                       San Francisco, CA 94111-4109
                                                       Telephone: (415) 434-9100
                                                       Facsimile: (415) 434-3947
                                                       Email: okatz@sheppardmullin.com
                                          ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
